Citation Nr: 0734698	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 1995.

In February 1999, the Board denied the claim.  The veteran 
appealed the February 1999 Board decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In July 2000, the CAVC issued a single judge decision 
affirming the Board's decision.  The veteran then filed a 
motion for reconsideration.  In a December 2000 Order, the 
CAVC remanded the case to provide the Board with an 
opportunity to readjudicate the claim under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).

In August 2001, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for 
asthma.  In an April 2002 Joint Motion for Remand the 
appellant and the appellee moved the CAVC to vacate the 
Board's August 2001 decision and remand the case to the Board 
for further appellate review.  By Order issued in April 2002, 
the CAVC vacated the Board's August 2001 decision and 
remanded the claim to the Board for readjudication consistent 
with the Joint Motion for Remand.  In August 2003, the Board 
remanded the issue on appeal to the RO for additional 
evidentiary development and to cure a procedural defect.

In February 2005, the Board again entered a decision denying 
the veteran's claim of entitlement to service connection for 
asthma.  In an October 2005 Joint Motion for Remand the 
appellant and the appellee moved the CAVC to vacate the 
Board's February 2005 decision and remand the case to the 
Board for further appellate review.  In an October 2005 
Order, the CAVC vacated the Board's February 2005 decision 
and remanded the claim to the Board for readjudication 
consistent with its Order.

In January 2006, once again the Board entered a decision 
denying the veteran's claim of entitlement to service 
connection for asthma.  In a May 2007 Joint Motion for Remand 
the appellant and the appellee moved the CAVC to vacate the 
Board's January 2006 decision and remand the case to the 
Board for further appellate review.  In a May 2007 Order, the 
CAVC vacated the Board's January 2006 decision and remanded 
the claim to the Board for readjudication consistent with its 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of prominent significance in the handling of this case is the 
fact that the veteran has presented evidence to suggest that 
he possesses a level of medical competence as a result of 
relevant training.  This is most thoroughly presented in the 
veteran's affidavit received in October 2003 along with an 
accompanying letter from his attorney.  As has been expressed 
by the veteran's attorney and multiple Joint Motions for 
Remand in this case, it is particularly important that the 
veteran's level of medical competence be accounted for in any 
assessment of his statements and opinions on pertinent 
medical issues.

There has been some difficulty in ensuring that the veteran's 
statements are addressed and evaluated appropriately in light 
of the veteran's level of medical competence in the 
development and adjudication of this case.  The October 2005 
Court Remand Order, by incorporating the October 2005 Joint 
Motion, explained that neither the Board nor the VA 
examination report of record adequately addressed the 
veteran's medical statements related to his asthma.  An April 
2004 addendum to a March 2003 VA examination report had been 
obtained for the purpose of allowing the VA examiner to 
expressly contemplate and address the veteran's own medical 
competence and assertions, to ensure that the VA examination 
report was adequate for adjudication purposes.  However, the 
April 2004 addendum reflects that the examiner misunderstood 
the veteran's contention to the extent that the examiner 
stated "... I do not believe that the affidavit's purpose is 
to claim that the veteran can retrospectively now document 
his own illness and present that as evidence."  The veteran 
and his attorney have now made expressly clear that they 
present the veteran's statements as competent medical 
evidence.

The Board's January 2006 decision addressed this claim with 
analysis that expressly stated "The Board finds that the 
veteran's military training does give probative weight to his 
allegations of his self-diagnosis and treatment of asthma 
during his active duty service."  The Board recognized 
medical competence and assigned probative value to the 
veteran's statements in this regard.  However, the Board also 
cited the VA examination report from March 2003 with its 
April 2004 addendum.  Reading the October 2005 and May 2007 
Joint Motions for Remand together, it is apparent that the 
corresponding Court Orders have not been satisfied and 
appellate review may not proceed on the evidence of record 
until the VA examination report of record is made adequate by 
properly addressing the veteran's statements in light of the 
veteran's medical training.

The May 2007 Joint Motion specified that the Board's January 
2006 decision failed to ensure compliance with the terms of 
the October 2005 Court Remand Order because the VA 
examination report failed "to treat the Appellant's 
presumably qualified statements as 'evidence' and take them 
into account at arriving at an opinion ...."  The May 2007 
Joint Motion makes it clear that the VA examination report is 
thus "inadequate."  The Joint Motion discussed that "While 
the Board largely discredited Appellant's statements 
factually, that in no way cured the inadequacy of the April 
2004 opinion, which failed to address the medical value of 
Appellant's statements."

Thus, it is apparent that additional curative action must be 
taken to make the VA examination report adequate and to 
proceed with appellate review.  The VA examination report, 
which was authored through VA's duty to assist in the 
development of this claim, will not be completely adequate 
until it acknowledges and addresses the pertinent parts of 
the veteran's own statements as medical evidence.  The May 
2007 Joint Motion quotes Stegall v. West, 11 Vet.App. 268, 
271 (1998), in emphasizing that the Board is under a "duty 
to ensure compliance with the terms of the remand."  In 
light of the May 2007 Joint Remand's view of the Board's 
January 2006 decision, it is now apparent that another remand 
of this case for curative action at the RO is unavoidable to 
ensure compliance with the terms of the May 2007 Court Order.

The May 2007 Joint Motion also identifies that the Board must 
"explain whether a clarification of the medical opinions of 
record was required, and, if so, to obtain such a 
clarification, presumably in the form of another opinion. ... 
the Board failed to satisfy that term of the [October 2005] 
JMR."  The Board is currently remanding this case to comply 
with the May 2007 Joint Motion and to cure a defect in the VA 
medical opinion previously authored in connection with the 
duty to assist in the development of this case.  All further 
discussion of any need for clarification of the medical 
opinions of record is deferred until such time as the Board 
may issue a new decision in this case.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

The Board acknowledges that the veteran's attorney requested 
that any remand be directed to the RO rather than through the 
AMC.  However, as a matter of VA policy, the Board does not 
have discretion to route this remand in the manner requested.  
The remand must be processed through the AMC.

The Board recognizes that this case has already involved 
significant delay in adjudication and regrets that another 
remand is unavoidable at this time.  The purpose of this 
remand is to ensure compliance with the previous Court Orders 
and to cure a defect in the previous development of this 
case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should determine if the VA 
examiner who authored the March 2003 VA 
examination report and the April 2004 
addendum is available to author an 
additional addendum.  If the same examiner 
is available, that examiner should be 
asked to address and clarify those 
previous reports in light of the 
requirements of the May 2007 Joint Motion 
for Remand and Court Order.  It is 
imperative that the claims folder be 
available to the examiner for review.  The 
examiner is asked to author a new addendum 
considering the following instructions and 
questions:

The veteran and his attorney contend 
that the facts alleged in his October 
2003 affidavit show that the veteran 
possesses a degree of medical 
competence lending probative medical 
weight to his statements.  Taking the 
veteran's shown medical training into 
account, please explain what impact (if 
any) this has upon your medical 
opinions expressed in March 2003 and 
April 2004.  Please consider and 
discuss the veteran's pertinent 
statements regarding medical matters 
(including as may be reflected in the 
service medical records) together with 
the other medical evidence relevant to 
the required analysis.

3.  If, and only if, the author of the 
March 2003 and April 2004 VA examination 
reports is unavailable to provide adequate 
clarification of his previous findings, 
the veteran should be scheduled for a new 
VA examination with an appropriate medical 
specialist to ascertain the relationship, 
if any, between the veteran's active duty 
service and any current asthma disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer a response to 
the following:

Please offer an opinion as to whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
any current asthma disability was 
caused by or permanently aggravated by 
the veteran's active duty service.  
Please refer to the evidence in the 
claims folder, including the service 
medical records.  Taking the veteran's 
shown medical training into account, 
please consider and discuss the 
veteran's pertinent statements 
regarding medical matters (including as 
may be reflected in the service medical 
records) along with all other medical 
evidence relevant to the required 
analysis.

4.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record (to include the September 
7, 2007, opinion letter from Kenneth B. 
Desser, M.D.) and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

